Plaintiff sued his landlord for injuries resulting from an explosion of a stove. He had leased part of defendant's premises and was in the act of taking possession when the injury occurred. His cause of action is based solely upon allegations that the stove, belonging to defendant and a fixture in the kitchen, was broken and in need of repair. His own witnesses proved the contrary. During the term of the tenant immediately preceding him, a pipe leading from the stove to the boiler had burst but a new one had been substituted. It was in excellent condition at the termination of the *Page 96 
lease. The outgoing tenant left the water turned on in the pipe connecting the stove and boiler but this fact was apparently unknown to plaintiff and to defendant.
Confronted by proof that the pipe had been repaired and was in good condition, plaintiff changed his theory of liability. With the complaint standing unamended, he proved that the explosion occurred not by reason of a broken and defective stove, as alleged in the complaint, but by reason of the presence of ice in the pipe. Plaintiff and his wife had inspected the premises four days previous to the accident. That day was very cold and the wife saw ice in the wash tubs and hanging from the faucets in the kitchen. Plaintiff could have seen it if he had looked. The day of the accident was equally cold and at the suggestion of defendant, plaintiff built a fire in the stove. A quarter of an hour after the fire started, an explosion occurred, the stove burst and flying pieces of iron struck and injured plaintiff. That the accident resulted from the presence of ice in the pipe is conceded. Neither plaintiff nor defendant knew of its existence. Plaintiff made no investigation nor inquiry concerning it. He started the fire without examination. The presence of ice does not constitute a defect. It has nothing to do with the construction of the stove or pipe but is an independent condition resulting from cold weather. Plaintiff's case, therefore, was not proved.
Even if the allegations of the complaint had been supported by evidence, no cause of action would have existed. No covenant to repair is alleged. Neither does the complaint state that defendant fraudulently concealed defects. In the absence of fraud or of a covenant, a lessor does not represent that the premises are tenantable and may be used for the purposes for which they are apparently intended. (Jaffe v. Harteau, 56 N.Y. 398;Daly v. Wise, 132 N.Y. 306; Steefel v. Rothschild,179 N.Y. 273, 277; Vousden v. United Cities Realty Corp.,194 App. Div. 26.) *Page 97 
The judgment of the Appellate Division and that of the Trial Term should be reversed, and the complaint dismissed, with costs in all courts.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN and KELLOGG, JJ., concur.
Judgments reversed, etc.